Citation Nr: 1810836	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  17-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1956 to December 1976.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2017).

In September 2017, the Board remanded the appeal for further development, which has been completed.


FINDINGS OF FACT

1.  The Veteran's amblyopia is a congenital defect, and there was no superimposed disability incurred during service.

2.  The Veteran's pseudophakia was not incurred in, and is not otherwise related to, his active service.

3.  The Veteran had a diagnosis of cataracts during the claim period that has since resolved; however, the evidence does not support that the cataracts were incurred in, or were otherwise related to, his active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA's regulatory framework distinguishes congenital or developmental "diseases" from "defects."  A congenital or developmental disease may be recognized as service connected where it was shown to have been aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing Winn v. Brown, 8 Vet. App. 510, 516 (1996)); see 38 C.F.R. § 3.306 (defining aggravation for the purposes of service connection).  A congenital or developmental defect is not eligible for service connection because it is not considered a disease or injury for VA purposes, 38 C.F.R. § 3.303(c); however, if during an individual's military service a superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Recognizing the important distinction between a congenital or developmental disease and defect, the VA General Counsel issued an opinion explaining how congenital conditions may be properly classified.  Id.  The VA General Counsel concluded that a congenital or developmental disease is "capable of improving or deteriorating" whereas a congenital or developmental defect is "more or less stationary in nature."  Id. at 2.  

The Veteran seeks service connection for an eye condition.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran contends his vision problems are related to direct exposure to sand storms while serving in Cameron Bay, Republic of Vietnam.  He reported that goggles were not issued, and he was not given instructions to wear eye safety gear.  He reported that the sand was fine and burned.  He reported that the canteen water was not sufficient to adequately flush the sand from his eyes, so the burning sensation lasted until he was able to reach facilities to properly flush the eyes.  He reported that he still requires the use of daily eye drops to keep moisture in his eyes or the burning sensation will return.  The Board notes that the Veteran has asserted that exposure to herbicides in the Republic of Vietnam caused certain disabilities for which he has claimed service connection.  He has not asserted that his vision problems are related to such exposure and the evidence of record has not raised a potential relationship, either.

The Veteran's military personnel records document service in the Republic of Vietnam.  While his service records do not show treatment for sand storm related eye injuries; the Board does not dispute that this type of injury may have occurred.  

The Veteran underwent a VA examination in November 2015.  On objective testing, visual acuity was recorded as 20/50 in the right eye (OD) and 20/40 or better in the left eye (OS).  The Board notes that, for VA purposes, 20/40 visual acuity is considered normal and, therefore, per this examination report, visual acuity in the left eye was found to be normal.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.  The examiner provided current diagnoses of amblyopia and pseudophakia.  The Board will discuss the merits of each diagnosed condition in turn, starting first with amblyopia.

The November 2015 VA examiner identified that amblyopia is a congenital condition; however, no opinion was provided as to whether the condition was properly classified as a disease or defect.  In September 2017, a supplemental VA medical opinion was obtained in order to address this discrepancy.  

The examiner opined that amblyopia is a congenital defect.  It is a condition with which a child is born that, when left untreated within a critical period (from birth through 7-8 years of age), may lead to a permanent reduction of sight in the affected eye and a loss of depth perception.  Typically, after the critical period, no change in amblyopia occurs.  

The examiner reviewed the Veteran's service treatment records (STRs) and noted an apparent decrease in visual acuity during service.  The examiner stated that these measures were without refractive correction, so they are not considered best-corrected.  Each measure was also taken by different providers in different years, which is subject to some variability.  Moreover, the examiner considered that visual acuity of the right eye shown during the November 2015 VA examination was with best refractive correction and better than any of the prior uncorrected measures.  Taken together, the examiner believed these facts to indicate that there was no undeniable increase in severity during service.

The examiner opined that there was no additional disability due to disease or injury superimposed upon the amblyopia during service.  The examiner acknowledged that exposure to sand storms could cause changes to the cornea but no such changes were present during the November 2015 VA examination.  The only other disability noted on the examination was pseudophakia, which was the result of an age-related cataract.

The Board finds the September 2017 examiner's opinion to be probative because it was based on a review of the entire record, contemplated medical literature, and included a complete rationale explaining each conclusion, which allows for the Board to make a fully informed decision.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Insofar as the Veteran has related his current problems to sand storms endured while serving in the Republic of Vietnam, he is not competent to provide a medical nexus opinion due to a lack of medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that his statements imply a continuity of symptomology relating to the burning of his eyes.  The Veteran is competent to describe such a readily observable symptom.  His credibility is diminished due to inconsistent statements: whereas he contends that he requires use of eye drops since service to prevent the burning sensation, during the November 2015 VA examination he reported that he used refresh eye drops as needed after his March 2015 cataract surgery but no longer used them.  The probative value of his assertion is outweighed by a lack of any other evidence corroborating the continuity of this symptom.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (generally distinguishing between credibility and probative value and holding that while the absence of contemporaneous records cannot be used to impugn credibility, once competency and credibility are established the absence of contemporaneous records may be weighed against the lay evidence).

The Board also acknowledges that the record does not contain any VA or private treatment records documenting treatment for the Veteran's eyes.  In its September 2017 remand, the Board requested that the Veteran identify all non-VA treatment providers and submit, or authorize VA to obtain, medical records relating to such treatment, to include records relating to the March 2015 cataract surgery.  In compliance with the remand directive, in September 2017, the RO sent the Veteran a notice letter requesting this information.  The Veteran did not respond.  In October 2017, an employee of the Appeals Management Center (AMC) contacted the Veteran via telephone and asked whether the Veteran had any records to submit regarding the March 2015 cataract surgery.  He replied that he had submitted all medical evidence that he has.  Accordingly, the Board finds that there was substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall).  The Veteran has not cooperated with VA's attempt to assist him in obtaining evidence to substantiate the claim.  In this regard, VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c)(1).

Given the foregoing, the evidence shows the Veteran's amblyopia is a congenital defect and, therefore, is not considered a disease or injury for VA purposes.  38 C.F.R. § 3.303(c).  Accordingly, service connection for amblyopia is not warranted.  Moreover, the evidence does not show that a superimposed disease or injury occurred during active service resulting in additional disability.  Thus, there is no disability superimposed on the amblyopia for which service connection may be considered.

With regard to pseudophakia, as noted above, this disability was diagnosed by the November 2015 VA examiner; however, the examination report did not provide an etiological opinion.  In September 2017, a supplemental VA medical opinion was obtained to address this discrepancy.  The examiner explained that pseudophakia refers to having an artificial lens implanted after the natural eye lens has been removed for a cataract.  During cataract surgery, the natural cloudy lens is replaced by a pseudophakic intraocular lens.  Per the November 2015 VA examination report, the Veteran had cataract surgery in March 2015; therefore, the pseudophakia would have commenced on the same date.  The examiner explained that the cataracts that were removed were most likely age-related as the Veteran would have been 76 years old at the time of the surgery.  The examiner also explained that unprotected exposure to sand storms may injure the outside of the eye and cause some transient burning but it would be very unlikely to do any damage to the interior of the eye where a cataract develops.

The Board finds the September 2017 examiner's opinion to be probative because it was based on a review of the entire record, contemplated medical literature, and included a complete rationale, which allows for the Board to make a fully informed decision.  Stefl, 21 Vet. App. at 123.  For the same reasons discussed above, the Veteran is not competent to render an etiological opinion for this disability, Jandreau, 492 F.3d at 1377, and his assertion regarding a continuity of symptomology of eye burning is outweighed by the other evidence of record.  The Board also reiterates that the record contains no VA or private treatment records documenting treatment for the Veteran's eye problems, to include records pertaining to the March 2015 cataract surgery. 

Given the foregoing, the Board finds that there is not a reasonable basis to conclude that the Veteran's pseudophakia was incurred in, or is otherwise related to, the Veteran's active service.  Accordingly, service connection for pseudophakia is not warranted.

Lastly, the Board acknowledges that the evidence implies the Veteran had a current diagnosis of cataracts during the claim period which resulted in cataract surgery in March 2015.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (current disability includes any diagnosis during the claim period, even if it fully resolves prior to adjudication of the claim).  The record does not contain VA or private treatment records documenting treatment for the Veteran's eye problems, to include records pertaining to the March 2015 cataract surgery.  The September 2017 examiner indicated that, given the Veteran's age at the time of the surgery, these cataracts were likely age-related.  There remaining evidence of record consists of the Veteran's lay statements, which the Board has found their etiological implications are either not competent or outweighed.  Accordingly, the Board finds there is not a reasonable basis to conclude the cataracts which previously existed were incurred in, or otherwise related to, the Veteran's active service.  Service connection for cataracts is not warranted.


ORDER

Service connection for a bilateral eye condition is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


